Citation Nr: 1435859	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  07-17 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus secondary to herbicide exposure.

2.  Entitlement to service connection for jungle rot (skin disability).

3.  Entitlement to a rating in excess of 30 from September 1, 2005 to October 7, 2008 for post-traumatic stress disorder (PTSD), and in excess of 70 percent since October 8, 2008. 

4.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006 and February 2007 rating decisions by the above the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing, which was scheduled for June 17, 2014 before a Veterans Law Judge (VLJ) other than the undersigned.  However, the Veteran's attorney representative submitted a brief one day prior to the hearing requesting cancellation due to the Veteran's inability to attend.  Accordingly, no hearing was held.  The Veteran did attend a formal hearing at the RO before a Decision Review Officer in August 2008.  A transcript from that hearing is of record.  

In the June 2014 brief, the Veteran's attorney argued that a claim for a total rating based on individual unemployability was before the Board.  A claim for total disability rating based on individual unemployability (TDIU) may be implied in an increased rating claim if reasonably implied by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran was already awarded TDIU by the RO, but with an effective date in March 2012.  However, repeatedly throughout the brief, the attorney requested that TDIU be awarded as of October 8, 2008, if a total schedular rating was not granted.  Since the Board is granting a total schedular rating prior to that date, there is no need to discuss further any informal TDIU claim, since the Board is granting, in full, the benefit the attorney requested on behalf of his client - which is a total rating as of at least October 8, 2008, whether by virtue of TDIU or the rating schedule.


The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issue of entitlement to service connection for a skin disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with type 2 diabetes mellitus, or has laboratory tests consistent with such a disease.

2.  The Veteran's hearing impairment is no worse than level V in his right ear and no worse than level IV in his left ear.

3.  From September 1, 2005 to September 15, 2008, the Veteran's PTSD was  manifested by mood disturbances such as depressed mood, extreme irritability; social withdrawal; and insomnia, resulting in reduced reliability and productivity. 

 4.  Since September 15, 2008, the Veteran's PTSD has resulted in a total occupational and social impairment resulting in the inability to sustain employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus secondary to herbicide exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013); 38 C.F.R. § 4.86 (2013).

3.  From September 1, 2005 to September 15, 2008, the criteria for a 50 percent rating have been met.   38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  Since September 16, 2008, the criteria for a 100 percent rating for PTSD have been met.   38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease or due to herbicide (Agent Orange) exposure, or on a secondary basis.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent, to include Agent Orange, during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for several disorders, including type 2 diabetes mellitus, if manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Agent Orange is presumed when a Veteran served in Vietnam anytime between January 9, 1962 and May 7, 1975 or in certain units that served in or near Korean demilitarized zone (DMZ) anytime between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307.  However, veterans may still be found to have been directly exposed to Agent Orange or other herbicides if the veteran served in a location where herbicides were tested and stored.  Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Type 2 Diabetes Mellitus 

The Veteran claims service connection for type 2 diabetes mellitus which the Board finds fails due to no current disability.  The cornerstone of every service connection claim is the existence of a current disability, even those such as this one with a presumption attached.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Fasting blood glucose levels are the primary tool used to diagnose type 2 diabetes mellitus.  Per the record, normal blood glucose readings range between 65 to 115 mg/dl.  As noted in the February 2007 rating decision, blood glucose levels of 140 mg/dl on at least two occasions after overnight fasting is indicative of diabetes.  The record demonstrates that the Veteran has never been formally diagnosed with type 2 diabetes mellitus and does not have blood/urine test results consistent with a diagnosis of DM.  

In making this finding, the Board reviewed blood and urine tests of record from private and VA treating sources covering the period from August 1999 to November 2008.  The Board notes that there are medical records subsequent to that time period from 2012, but none of these records include laboratory tests of glucose levels relevant to this claim to review.  Of the records the Board reviewed, all tests, including those conducted during the Veteran's September 2006 VA compensation and pension (C&P) examination demonstrated normal glucose levels except for three tests - August 1999 (123 mg/dl), October 2006 (116 mg/dl) and November 2008 (143 mg/dl).  Follow-up glucose testing was not performed after these elevated readings essential for a diabetes diagnosis.  Even with these elevated readings, the Veteran's urine remained negative for glucose. 
 
In making his contentions, the Veteran relies heavily on a statement from a nurse practitioner during an April 2008 Agent Orange Registry examination, who noted on her examination report that the Veteran had "borderline diabetes."  Having borderline diabetes is not the same as having diabetes.  A notation of borderline diabetes describes a pre-diabetic state, a middle ground between a normal reading and full diabetes.  

To a certain extent, the Veteran's own representative seems to concede the lack of a current disability in his opening statement at the August 2008 RO formal hearing.    In his opening statement, the representative stated that " the blood tests say what they say, and the urinalyses say what they say" and  moves on to "more important issues that we can do something about."  The representative statement sums up the Veteran's service connection claim for type 2 diabetes mellitus in a nutshell.  Without a current disability, the Board must deny the benefit sought on appeal as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board now proceeds with the Veteran's increased rating claims for bilateral hearing loss and PTSD on appeal. 


II.  Legal Criteria: Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Hearing Loss 

The Veteran's hearing loss is rated under the criteria of Diagnostic 6100.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85. 

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, when the pure tone threshold is 30 decibels or less at 1,000 Hz, or 70 decibels or more at 2,000 Hz.  38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  However, neither of the VA examinations showed such findings, so this provision is inapplicable.

In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Currently, the Veteran's service-connected bilateral hearing loss is rated at 10 percent.  However, in the Veteran's notice of disagreement, he contends that he is entitled to a higher 20 percent rating due to his difficulty hearing sounds in a crowd.  As described above, the rating criteria are based on objective tests and not just on the Veteran's subjective statements of worsening.  To this end, the RO scheduled the Veteran for a C&P examination in September 2008.  The Veteran had average puretone thresholds of 48.75 dB and speech recognition of 76 percent in the right ear and puretone threshold of 43.75 dB and speech recognition of 84 percent in the left ear.  Table VI puts the Veteran's right ear at level III and his left ear at II, which would put the Veteran at a noncompensable rating, but the 10 percent rating was maintained.  

A second C&P examination performed four years later in March 2012 noted a decline in the Veteran's hearing with puretone threshold scores of 61 dB in the right ear with speech recognition at 68 percent, and a puretone threshold score of 59 dB in the left ear with speech recognition at 76 percent.  With the right ear at level V and the left ear at level IV, the corresponding rating remained at 10 percent.  

After the March 2012 examination, the Veteran requested to be fitted for a new hearing aid because his current hearing aids, which he has used since 2006, amplified background noise too much.  After this appointment, which occurred in April 2012, there have been no complaints regarding worsening of the Veteran's hearing.  Accordingly, based on the objective record, the Veteran is not entitled to a higher 20 percent rating, and a 10 percent rating continues.  

The Board also considered the applicability of higher ratings, but found that none other applied.  Only Diagnostic Code 6100 applies to hearing loss and provides the best measure of the Veteran's current level of severity. 


B.  PTSD

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The Veteran is currently assigned two ratings, a 30 percent rating for the period prior to October 8, 2008 and a 70 percent for the period since October 8, 2008.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The next highest 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The next and highest schedular rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The nomenclature employed in the current rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV"). 38 C.F.R. 
§ 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because rating of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased rating.  A GAF score of 31-40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Based on the staged rating of the RO, the Board divided its analysis into two distinct periods, prior to and after October 8, 2008, but finds a 100 percent schedular rating begins on a different date, as will be discussed below.  


Prior to September 16, 2008

During this period the RO rated the Veteran at 30 percent.  The Board finds the Veteran's symptoms more closely approximated the 50 percent rating.  

The Veteran's PTSD is characterized by nightmares, hypervigilence, intrusive thoughts, flashbacks, impulsivity, and difficulty dealing with large crowds.  Symptoms that have been associated with PTSD date back several decades before the Veteran's claim in the 1980s.   However, in more recent time appear in the record in July 2000, when the Veteran's wife expressed concern to their family treating physician about the Veteran's bouts of anger, which the Veteran's wife described as "flying off the handle at a moment's notice."   She also discussed residual issues when the Veteran became angry in their home, he would constantly break items.  He also had issues keeping up with the bills, and at the time, the Veteran and his wife were at risk of losing their home.  The prescription of a number of mood stabilizers, including Lexapro, Trazodone, Remeron, Busprione and Paxil CR appeared to help the Veteran to a certain degree, but his issues resurfaced in 2005.  

In late 2005, the Veteran went to the Newark VA Medical Center's Outpatient Clinic and discussed the issues he had with recurring anger.  The Veteran soon filed a claim for disability compensation based on his continued anger, flashbacks and nightmares, and difficulty concentrating.  As a part of the Veteran's claim, the RO scheduled the Veteran for a C&P examination, which was held in January 2006.  At the time of the examination the Veteran was employed as a maintenance man for an electric company despite noted issues with working with others due to irritability.   He preferred to work alone.  Loud noises would startle him and trigger combat memories.  He often commented that he would keep his back to the wall and always monitor his surroundings.  During the examination, the Veteran discussed his relationship with his wife then of 21 years, which he thought was good overall.  Additionally, the Veteran had good cognition.  Based on the examination, the examiner gave the Veteran a GAF score of 61, which recognizes the Veteran's difficulties as well as his strengths.   

Prior to the VA's C&P examination, the Veteran had a private psychiatric evaluation performed by Dr. Robert Sinnott, M.D. in late December 2005.  The Veteran noted the same difficulties on this examination as he did on the C&P one performed roughly two weeks later. However, the examiner gave the Veteran a GAF score of 38 based on the assessment that the Veteran's PTSD caused "gross inability to relate to others on most levels coupled with an extremely aggressive nature."  "This, coupled with chronic recurrent nightmares, an extreme sense of helplessness and hopelessness, and an inability to function in normal ways led to most unrewarding and unsatisfying life."  One example was noted where the Veteran had his brother-in-law and father-in-law get him a casket for his 45th birthday because he did not think he would live beyond that.   This story is an example of the Veteran's impaired judgment and disturbances in mood and motivation.   

The Veteran scheduled another private psychological evaluation with a psychologist in July 2006.  At this time, the Veteran was on medical leave from work due to an injury to his knees and shoulders after a workplace fall, so he encountered some additional depression and anxiety as a result of this injury due to reduced financial resources caused by his inability to work.  The examiner gave the Veteran a comparable GAF score as the December 2005 psychiatrist with a score of 40.  The psychologist opined that the Veteran "has such severe symptoms of [PTSD] directly related to military service, that have caused serious and ongoing distress in his life: relationships, employment, life aspirations, spiritual connections, a belief that GOD is punishing him so that all areas of his life are adversely affected."  The examiner noted the presence of auditory hallucinations, which are not noted in any other examination.  

Although the examination reports performed by private mental health specialists lean towards a total disability rating due to PTSD, the Board carefully examined the Veteran's treatment records from Newark VA Outpatient Clinic, for a more complete view of the Veteran's actual mental state during this period.  Although the Veteran continued to have the nightmares, the irritability, and flashbacks, he also saw great improvement in his behavior with individual therapy and new mood stabilizers.  During a May 2007 follow up appointment at the Newark VAMC, the Veteran reported less anger and irritability.  In a February 2008 follow-up, the Veteran told his therapist that he felt more relaxed, less guarded and less on edge than before despite some frustrations during his recovery from his work related accident.  By April 2008, the Veteran told his VA therapist that he was able to control his anger 70 percent of the time and felt the medications were helping and stabilizing his condition.  Based on the Veteran's improvements she gave him a GAF score of 55.  By one of his last appointments during the period in question, in August 2008, the Veteran continued to show stabilization of the disability with compliance and cooperation with treatment and no noted issues with extreme outbursts.  The Veteran was still on medical leave from his employment.  Within weeks of this appointment, the Veteran testified at a RO formal hearing.  When the Veteran was asked by his representative if his psychologist thought he was unemployable, he responded "No" and stated that the main reason for unemployment was due to his work accident.  
 
In conclusion, the Board finds that the Veteran was able to sustain employment until a work-related injury, separate from his PTSD, caused him to take medical leave of absence.   His compliance with treatment, individual therapy and prescribed mood stabilizers, allowed him to have better relationships with others and manage his anger, and the absence of suicidal ideation is consistent with a higher 50 percent rating, but no higher.  During the period of the worst of the Veteran's symptoms, the Board notes that the Veteran was still employed full-time and his mood only got better with continued treatment.  

Since September 16, 2008

Although the RO chose to stage the rating with an October 2008 date, the Board finds a September 2008 date better represents when his functioning declined.

There was a significant shift in the Veteran's behavior and demeanor in September 2008, which resulted in his PTSD causing total occupational and social impairment.  The behavior noted in the earliest part of the first period reappeared with a vengeance.  In a discussion with a VA therapist in September 2008, the Veteran told the therapist that he always carries a loaded gun.  He also reported that he would commit suicide if he was ever arrested and discussed an incident when the Veteran struck a car salesman with a car door.  With the thought that the police would come, the Veteran sent his wife to her mother's, and sat in his house with an AK47 with 75 rounds of ammunition.  The therapist noted in her report that the Veteran's reactions to minor incidents was far beyond anger.  Some of those responses have been breaking things such as doors, windows and personal possessions.  

In addition to the Veteran's discussion at the September 2008 therapy appointment, the Veteran was banned from the Newark Outpatient Clinic due to unknown reasons, and had to switch to Columbus VAMC for medical attention, but based on the Veteran's statements, behavior is a possible cause for the ban.  Behaviors, which a Social Security Administration consultative examiner in November 2008 opinion, found impaired the Veteran's ability to complete an 8 hour a day, 40 hour work week due to his inability to manage the stresses of full-time employment and noted an increase in symptoms over the past year with no evidence of remission or any sustained level of functioning despite some response to his treatment regimen.  The Veteran began to respond in a more extreme and violent way to incidents, which would cause him to be a danger to others in the workplace as his mental state continues to decline.  Accordingly, the Board finds a 100 percent rating warranted since September 16, 2008.  

In making the above findings, the Board considered the applicability of other diagnostic codes.  However, there is only one rating schedule that deals with mental impairments which was utilized to analyze the Veteran's claim. 

C.  Extraschedular Considerations

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this claim, the Board considered extraschedular rating for the Veteran's PTSD prior to its 100 percent rating and bilateral hearing loss claim.  The Veteran's PTSD claim relies on a number of factors affecting social and occupational functioning which comprises the rating.  Based upon the evidence of record, the impact of the Veteran's mental impairment prior to September 16, 2008, most closely approximates the 50 percent rating.  The schedular rating also closely approximates the 10 percent rating for the Veteran's bilateral hearing loss since it is based solely on objective findings, the adequacy of which has not been challenged.  


IV.  VA's Duties to Assist and Notify 

The VA is required to meet certain duties to notify and assist under the Veterans Claims Assistance Act of 2000.  The Board finds that VA met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when VA sent the Veteran notice in October 2005  containing information pertinent to the Veteran's service connection and increased rating claims prior to the RO's May 2006 and February 2007 rating decisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§ 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

As to VA's duty to assist, the Board finds that all necessary development was accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To that end, VA obtained the Veteran's service personnel and treatment records, and post-service treatment records.   

In addition to obtaining relevant records, VA provided the Veteran with multiple C&P examinations to properly evaluate his pending claims.  With regard to the claims the Board is adjudicating in this decision, the Board finds that each VA examination was thorough, adequate and provided a sound basis upon which to make a decision on the Veteran's claims.  Each examiner personally interviewed and examined the Veteran, including eliciting his medical history.   The Board recognizes the age of the last audiological examination being more than two years old.  Generally, a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   However, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  Based on the record, the Veteran has not made any specific statements regarding worsening hearing that would warrant a new examination.  Additionally, medical documentation obtained since the last examination do not demonstrate any worsening hearing.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, the most recent hearing loss examination report addressed the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In Martinak, the Court noted that even if the audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life, and he has done so.  He has not, however, alleged any defect with the 2012 VA examination and, therefore, the Board finds that the examination report is adequate. 

Lastly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal than has already been obtained.   



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for type 2 diabetes mellitus is denied. 

A rating in excess of 10 percent for bilateral hearing loss is denied. 

From September 1, 2005 to September 15, 2008, a 50 percent rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

As of September 16, 2008, a 100 percent rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The Board remands the issue of entitlement to service connection for a skin disability for additional development necessary to properly adjudicate this claim.  

The first issue noted has to do with the adequacy of the September 2006 C&P examination.  The RO scheduled the Veteran for a general C&P examination for his claimed skin disability in September 2006.  Once VA undertakes the effort to provide an examination when developing a service connection claim, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21. Vet. App. 303 (2007). An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  
38 C.F.R. § 4.2.  The examiner in this instance noted the Veteran's history of a skin disorder claimed by the Veteran as jungle rot of the feet, clinically named tinea pedis, with intermittent interruptions during service (seen in the service treatment records in July 1968, August 1968, and October 1968 sick call visits) and after service, but did not make an actual opinion as to whether the current disability is related to the jungle rot found in service and consequentially failed to provide a rationale for any such opinion.  Due to the ebb and flow of the Veteran's disability and positive response to treatment, the Board finds an addendum opinion based on claims file review is most appropriate in this claim.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The veteran's claims file with a copy of this remand should be forwarded to a dermatologist or other examiner with equivalent expertise to make an addendum opinion to the September 2006 examination report and respond to the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current skin disability (claimed as jungle rot) is caused by or is otherwise directly related to an event or injury during military service?  In answering this question, the examiner should consider the Veteran's in-service skin infections noted in 1968.  The Board recognizes that the Veteran is under treatment for the skin disability, and may not have active disease at the time of the examination.  

2.  Then, the RO/AMC should readjudicate the Veteran's claim. If the benefit sought continued to be denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


